Citation Nr: 0816733	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  00-21 251	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis of the right shoulder.

2.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis of the left shoulder.

3.  Entitlement to a rating in excess of 10 percent for 
rheumatoid arthritis of the cervical spine.

4.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis of the lumbar spine.

5.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma with obstructive lung disease.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who retired in April 1995 after 
more than 19 years of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Fort 
Harrison Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2004, the Board remanded this case to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.


FINDING OF FACT

On July 2, 2007, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement to the 
RO withdrawing from appeal his claims for increased ratings 
for bronchial asthma with obstructive lung disease and 
rheumatoid arthritis of the shoulders, the cervical spine and 
the lumbar spine.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a rating in excess 
of 20 percent for rheumatoid arthritis of the right shoulder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a rating in excess 
of 20 percent for rheumatoid arthritis of the left shoulder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a rating in excess 
of 10 percent for rheumatoid arthritis of the cervical spine 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

4.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a rating in excess 
of 20 percent for rheumatoid arthritis of the lumbar spine 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to a rating in excess 
of 30 percent for bronchial asthma with obstructive lung 
disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

On July 2, 2007, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement to the 
RO withdrawing from appeal his claims for increased ratings 
for bronchial asthma with obstructive lung disease and 
rheumatoid arthritis of the shoulders, the cervical spine and 
the lumbar spine.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

The claim of entitlement to a rating in excess of 20 percent 
for rheumatoid arthritis of the right shoulder is dismissed.

The claim of entitlement to a rating in excess of 20 percent 
for rheumatoid arthritis of the left shoulder is dismissed.

The claim of entitlement to a rating in excess of 10 percent 
for rheumatoid arthritis of the cervical spine is dismissed.

The claim of entitlement to a rating in excess of 20 percent 
for rheumatoid arthritis of the lumbar spine is dismissed.

The claim of entitlement to a rating in excess of 30 percent 
for bronchial asthma with obstructive lung disease is 
dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


